internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-105017-99 date date business b business c b f dear this letter responds to your date request as amended in later correspondence for a supplement to i the ruling letter we issued to distributing on date the ruling letter and ii certain other ruling letters described in the ruling letter collectively the prior rulings capitalized terms retain the meanings assigned in the prior rulings the ruling letter addresses certain federal_income_tax consequences of proposed distributions by distributing to its shareholders of controlled holding business c and controlled indirectly holding business b and related transactions certain events have occurred since the ruling letter was issued that make it impracticable to separate business c from business b at this time consequently business c will be transferred to controlled in contribution as originally planned but controlled will remain a wholly owned subsidiary of distributing rather than being distributed to distributing in addition distributing now intends that certain key executives of business b and business c who own distributing common_stock exchange their shares for class b controlled shares in distribution as to each exchanging executive together the exchanging executives the fair_market_value of plr-105017-99 the controlled stock received will approximately equal the fair_market_value of the distributing common_stock surrendered finally to minimize the risk of a substantial country f tax_liability distributing will continue to own one common share less than dollar_figure percent of distributing following distribution controlled will hold all other shares of distributing as a result of these changes to the originally proposed transaction the ruling letter is modified as follows the symbols b and f in the legend have new definitions as indicated and g is deleted the following description of the proposed transaction replaces paragraphs i through viii on page sec_3 and of the ruling letter i distributing will transfer the business c assets to a newly formed subsidiary controlled in exchange for controlled stock and the assumption by controlled of liabilities related to the transferred assets contribution ii distributing will borrow funds from a third party lender and use those funds to repay all of its debt to sub and part of its debt to distributing iii distributing will transfer the distributing stock the remaining intercompany debt and the asset to a newly formed corporation controlled in exchange for controlled stock contribution iv controlled will issue new shares of its stock pro_rata to the distributing shareholders with respect to their distributing common_stock and the controlled shares held by distributing will be cancelled distribution as part of distribution the exchanging executives will surrender all of their distributing shares to distributing and will receive in exchange solely shares of controlled v distributing will redeem any distributing common_stock held by business b or business c employees except individual vi controlled will issue the first tranche of incentive stock to certain senior executives of business b and business c vii within a months of the distribution the b most senior executives of business b and business c will have been issued stock in plr-105017-99 controlled representing in the aggregate a greater than c percent interest within d months this interest will rise to greater than e percent the total cost to the business b and business c executives for their controlled stock will be approximately f dollars while the revised transaction will not achieve the same degree of business- specific incentive compensation as the original transaction distributing represents that it will nonetheless constitute a substantial_improvement over the current corporate structure and will be acceptable to the executives involved all representations and rulings relating to contribution distribution and distribution are deleted from the ruling letter the following additional ruling is issued no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the exchanging executives on the surrender of their shares in distributing in exchange solely for shares in controlled sec_355 based on the information and representations submitted with the original and supplemental ruling requests and later correspondence we reaffirm the rulings set forth in the prior rulings with the modifications stated herein we express no opinion on the tax effects of the transaction under other provisions of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the prior rulings and this supplemental ruling in particular no opinion is expressed on whether contribution described in step i will qualify under sec_351 this supplemental ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer plr-105017-99 sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
